         Case 6:20-cv-01014-ADA Document 26 Filed 05/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS LLC,                    §
           Plaintiff,                    §
                                         §             6-20-CV-01014-ADA
v.                                       §
                                         §
TP-LINK TECHNOLOGY CO., LTD.,            §
            Defendant.                   §
                                         §
                                       ORDER

       IT IS HEREBY ORDERED that the above entitled and numbered case it set for

MOTION HEARING BY ZOOM on WEDNESDAY, JUNE 2, 2021 AT 2:30 PM. An email

will be sent with the Zoom link.



SIGNED this 27th day of May, 2021.




                                   ALAN D ALBRIGHT
                                   UNITED STATES DISTRICT JUDGE
